Citation Nr: 0622936	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a shrapnel injury of the right shoulder with a scar.

2.  Entitlement to an initial rating higher than 10 percent 
for a shrapnel injury of the right wrist with a scar.

3.  Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant/Veteran

ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for porphyria cutanea tarda.  The RO 
granted service connection for shrapnel injuries with 
residual scarring of the right shoulder and right hand.  The 
RO evaluated both disabilities as 10 percent disabling, but 
the veteran argued that his disabilities were more severe 
than rated.  

The veteran testified at an April 2006 hearing before the 
undersigned Veterans Law Judge, and the certified transcript 
is of record.  Subsequent to the last RO consideration of the 
issues in June 2005, the veteran submitted additional 
evidence relevant to his claims.  The veteran waived initial 
AOJ consideration of the evidence at his April 2006 hearing.  

The issue of entitlement to service connection for porphyria 
cutanea tarda is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Residuals of a shrapnel injury of the veteran's right 
shoulder include a small scar, pain, limited movement, and 
weakness.

3.  Residuals of a shrapnel injury to the veteran's right 
wrist include a small scar, pain, limited movement, and loss 
of strength and control.


CONCLUSIONS OF LAW

1.  Criteria for an initial rating higher than 10 percent for 
a shrapnel injury of the veteran's right shoulder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.56, 4.73, Diagnostic Code 5301 (2005).

2.  Criteria for an initial rating higher than 10 percent for 
a shrapnel injury of the veteran's right wrist have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.56, 4.73, Diagnostic Code 5307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in March 2001, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for his claims.  In letters 
dated in September 2003 and January 2005, VA notified the 
veteran of the information and evidence needed to demonstrate 
entitlement to increased ratings for muscle injuries.  The 
letters identified what part of that evidence the veteran was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information related to his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

The letters did not notify the veteran of the evidence needed 
to demonstrate the effective date of an award; however, the 
Board finds that the deficiency is not prejudicial in this 
case.  The veteran was assigned the earliest applicable 
effective date for service connection for muscle injuries, 
and he did not disagree with those assignments.  
Additionally, increased ratings for those disabilities are 
denied in this decision, and VA will not assign effective 
dates for any applicable increase.  Thus, the Board finds 
that the veteran was effectively notified of the information 
and evidence necessary to substantiate and complete his 
claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the veteran did not 
receive notice of the evidence needed to demonstrate the 
degree of disability prior to the June 2001 decision, but the 
RO provided notice in September 2003 and January 2005 and 
reconsidered the veteran's claims in December 2004 and June 
2005.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
During the April 2006 hearing, the veteran stated that he 
would submit additional lay and medical evidence relevant to 
his claims.  The Board withheld a decision for sixty days to 
allow the veteran to submit the described evidence, but the 
veteran did not provide additional evidence related to his 
claims.  Therefore, all known and available records relevant 
to the issues on appeal were obtained and are associated with 
the veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the criteria for evaluating 
specific disabilities.  See 38 C.F.R. Part 4.  

38 C.F.R. § 4.56 delineates the criteria for evaluating 
muscle disabilities.  Under that criteria, a moderate 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment without the explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
Service department records or other evidence should indicate 
in-service treatment for the wound.  There must be evidence 
of one or more of the cardinal signs of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, incoordination, 
and uncertainty of movement.  A moderate disability must be 
confirmed by objective findings of scarring; some loss of 
deep fascia, muscle substances, or impairment of the muscle 
tonus; and loss of power or lowered threshold of fatigue when 
compared to the sound side.  

A moderately severe disability is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts with intermuscular 
scarring.  Service department records or other evidence 
should indicate hospitalization for a prolonged period of 
treatment.  There must be evidence of consistent complaints 
of cardinal signs of muscle disability.  A moderately severe 
disability must be objectively confirmed by scarring or 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance should 
demonstrate positive evidence of impairment when compared to 
the sound side.  

I.  Shrapnel Injury of the Right Shoulder 

Injuries to the scapular and trapezius muscles of Muscle 
Group I are evaluated under Diagnostic Code 5301.  See 38 
C.F.R. § 4.73.  For injuries of a veteran's dominant arm, a 
40 percent rating is assigned for a severe disability, a 30 
percent rating is assigned for a moderately severe 
disability, a 10 percent rating is assigned for a moderate 
disability, and a noncompensable rating is assigned for a 
slight disability.  

In February 1968, the veteran was hospitalized for 
approximately four days for right shoulder shrapnel injuries 
sustained during a missile attack.  The veteran alleges that, 
as a result of that injury, he experiences constant, severe 
pain in his right shoulder, especially when he elevates or 
otherwise extends his right arm.  He additionally maintains 
that his shoulder "lets go" if he lifts his right arm above 
shoulder level.  He also complains of extreme tenderness and 
occasional stiffness of his right shoulder as well as 
weakness and lack of endurance with right arm movement.  The 
veteran avers that his symptoms significantly interfere with 
his capacity to retain employment, engages in recreational 
activities, and perform the activities of daily living.  He 
has received three steroid injections related to chronic 
shoulder pain.  The veteran is right-hand dominant.  

During a March 2001 VA examination, the veteran rated 
shoulder pain at a level of six or seven out of ten on a 
scale of one to ten, with ten being the highest.  There was 
evidence of tenderness of the right acromioclavicular joint.  
Range of motion-accounting for pain, fatigue, weakness, lack 
of endurance, and coordination-was 130 degrees elevation, 
120 degrees abduction, 20 degrees internal rotation, 60 
degrees external rotation, and 15 degrees adduction.  The 
veteran denied a history of swelling, locking, or 
fatigability. 

In September 2001, a VA physician noted evidence of 
restricted rotation and muscle tenderness of the 
acromioclavicular joint and the bicipital group.  There was 
no objective evidence of instability, muscle atrophy, or 
upper extremity paresthesias.  X-rays revealed degenerative 
changes of the acromioclavicular joint.  

During a November 2001 examination, right arm strength was 
diminished when compared to the left.  In February 2003, a VA 
physician noted crepitance of the right shoulder.  During a 
period of treatment in March 2004, range of motion was 
satisfactory with pain during elevation, abduction, and 
flexion greater than 90 degrees.  During treatment from 
January to March 2005, there was objective evidence of 
weakness with abduction as well as crepitance with abduction 
and rotation.  

During a May 2005 VA examination, the examiner noted that the 
1968 shrapnel injury did not result in infection, uncertainty 
of movement, fatigability, decreased coordination, loss of 
deep fascia or muscle substance, intramuscular scarring, or 
associated bone, nerve, vascular, or tendon injuries.  A 
right deltoid scar did not result in pain, tissue loss, or 
adherence.  The examiner suggested that the veteran's 
symptoms associated with the 1968 shrapnel injury did not 
cause significant occupational impairment or restrict the 
veteran's capacity to perform the activities of daily living.  

VA physicians diagnosed impingement syndrome and a rotator 
cuff disorder in October and November 2001.  During a period 
of treatment in March 2004, a VA physician noted a deformity 
compatible with a rupture of the long head of the right 
biceps tendon.  March 2005 magnetic resonance imaging (MRI) 
confirmed a rotator cuff tear.  During a May 2005 VA 
examination, the examiner opined that the minimal severity of 
the veteran's shoulder scar was insufficient to cause 
degenerative joint disease or impingement syndrome of the 
veteran's rotator cuff tear.

In an August 2003 statement, the veteran requested 
consideration of impingement syndrome and osteoarthritis in 
an evaluation of his shrapnel wound.  Yet a VA examiner 
specifically found that the veteran's 1968 wound was of 
insufficient severity to cause those conditions.  Therefore, 
the Board will not consider impingement syndrome or 
osteoarthritis in an overall evaluation of impairments 
associated with the veteran's shrapnel injury.  

The Board finds that residuals of the veteran's 1968 shrapnel 
injury are moderately disabling.  The veteran complains of 
severe pain, has a residual deltoid scar, and exhibits 
limited range of motion, right arm weakness, and guarded 
movement.  A higher rating is not warranted because the 
veteran's shrapnel wound did not require an extensive period 
of treatment and did not result in debridement, infection, or 
intermuscular scarring.  There is no evidence of loss of deep 
fascia, muscle substance, or normal firm muscle resistance.  
Consequently, the Board finds that the veteran's overall 
disability picture more nearly approximates the criteria of a 
moderate disability, and a 10 percent rating is warranted 
under Diagnostic Code 5301.  See 38 C.F.R. § 4.7.  

The Board notes that the severity of restricted right 
shoulder motion meets criteria for a compensable rating under 
Diagnostic Code 5201; however, limited range of motion is 
affected by degenerative joint disease and rotator cuff 
injuries, which a VA examiner found unrelated to the 
veteran's shrapnel injury.  Moreover, affected motion is 
considered in an overall evaluation of muscle disabilities, 
and the Board finds that an additional rating for limitation 
of motion would overcompensate the veteran for his overall 
impairment.  See 38 C.F.R. § 4.14; Brady, 4 Vet. App. at 206.  
Therefore, the Board will not assign a separate rating for 
limitation of motion associated with muscle injuries.  

Where entitlement to compensation has been established and 
the veteran appeals for a higher initial disability rating, 
VA will analyze the severity of the veteran's disability from 
the time of the initial rating to the time of review.  VA 
will specifically consider whether separate "staged" 
ratings for different periods of time are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In this 
case, there is no indication that the veteran's disability 
has increased in severity since the veteran filed his claim 
in July 1999 sufficient to warrant higher staged ratings 
during the period of appeal.  

II.  Shrapnel Injury of the Right Hand

Injuries to the wrist muscles of muscle group VII are 
evaluated under Diagnostic Code 5307.  See 38 C.F.R. § 4.73.  
For injuries to a veteran's dominant hand, a 40 percent 
rating is assigned for severe disability, a 30 percent rating 
is assigned for a moderately severe disability, a 10 percent 
rating is assigned for a moderate disability, and a 
noncompensable rating is assigned for a slight disability.  
Injuries of bones, joints, or tendons of the hand are 
evaluated based on limitation of motion.  See 38 C.F.R. § 
4.73, Diagnostic Code 5307, Note.

In February 1968, the veteran was hospitalized for 
approximately four days for right wrist shrapnel injuries 
sustained during a missile attack.  The veteran complains 
that, as a result of that injury, he experiences tenderness, 
restricted movement, and diminished strength of his right 
hand and wrist.  During his April 2006 hearing, he testified 
that he also experienced right hand numbness and tingling 
associated with aggravations of right shoulder pain.  The 
veteran avers that his overall symptoms interfere with his 
capacity to perform the activities of daily living.  

During a March 2001 VA examination, the examiner noted a 
small piece of shrapnel in the veteran's wrist, marked by a 
nontender lesion.  The examiner stated that the veteran's 
injury was asymptomatic, and the veteran denied experiencing 
any hand problems residual from the in-service injury.

During a May 2005 VA examination, the examiner noted no 
systemic manifestations of residual shrapnel.  The examiner 
opined that the veteran did not experience significant 
occupational impairments related to the prior shrapnel 
injury. 

The Board finds that residuals of a right wrist shrapnel 
injury are moderately disabling.  The veteran has a small 
scar, and he complains of pain, weakness, and loss of 
control.   A higher rating is not warranted because the 
shrapnel injury did not require extensive treatment and did 
not result in debridement, infection, or intermuscular 
scarring.  Additionally, there is no loss of deep fascia of 
muscle substance, and the veteran describes moderate symptoms 
related to the cardinal signs of muscle disability.  
Therefore, the veteran's overall disability picture more 
nearly approximates the criteria required for a moderate 
disability, and a 10 percent rating is warranted under 
Diagnostic Code 5307.  See 38 C.F.R. § 4.7. 

There is no evidence of bone, joint, or tendon injury to 
indicate evaluation for limitation of motion.  Furthermore, 
there is no indication that the veteran's disability has 
increased in severity since the veteran filed his claim in 
July 1999 sufficient to warrant higher staged ratings during 
the period of appeal.  

III.  Extra-Schedular Ratings

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that shrapnel injuries restrict 
his employability, the veteran has not been hospitalized for 
his disabilities, and evidence of record does not demonstrate 
any exceptional limitation due to the veteran's disability 
beyond that contemplated in the schedule of ratings.  The 
Board appreciates that limitations caused by pain, weakness, 
and limited motion have an adverse impact on the veteran's 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38. C.F.R. § 3.321.  Therefore, any assignment of a 
compensable rating is recognition of that loss.   Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  See also 38 C.F.R. § 
4.1 ("the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability").  Consequently, the 
Board finds that the evaluations assigned in this decision 
adequately reflect the veteran's clinically established 
impairments, and an extra-schedular rating is denied.


ORDER

An initial rating higher than 10 percent for a shrapnel 
injury of the right shoulder with a residual scar is denied.

An initial rating higher than 10 percent for a shrapnel 
injury of the right hand with a residual scar is denied.


REMAND

The veteran avers that he developed water-type blisters 
across both hands during a period of active service in 
Morocco.  He states that he continued to experience similar 
symptoms, which eventually spread to his feet, legs, and 
face, after his discharge from active service.  He alleges 
that he sought treatment for the condition in the mid-1970s 
and was diagnosed as having porphyria cutanea tarda in the 
late 1990s.  He asserts that a VA physician advised him that 
his condition was related to Agent Orange exposure.  

Medical evidence of record indicates that a VA examiner 
diagnosed porphyria cutanea tarda in March 2001.  Subsequent 
examinations included reference to hyperpigmentation of the 
skin, superficial excoriation of both hands, and porphyria 
with ulceration, scabbing, scarring, and blistering lesions 
on the veteran's hands and forearms.  

Under VA regulations, the veteran is presumed to have been 
exposed to an herbicide agent during service because he had 
service in Vietnam between January 1962 and May 1975.  See 38 
C.F.R. § 3.307(a)(6)(iii).  VA regulations provide a 
presumption of service connection if a veteran was exposed to 
herbicide agents during service and displays symptoms of 
porphyria cutanea tarda to a degree of ten percent or more 
within one year of the last date on which he was exposed to 
an herbicide agent.  See 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  
The presumption will not apply in this case because there is 
no objective medical evidence that the veteran complained of 
or was diagnosed as having skin problems within one year of 
his last exposure to an herbicide agent.  VA may nevertheless 
award service connection for porphyria cutanea tarda if 
evidence demonstrates a direct relationship between the 
condition and the veteran's service.  

The Board finds that further medical development is necessary 
to determine whether there is a nexus between porphyria 
cutanea tarda and the veteran's active service.  The VCAA 
requires VA to order a medical examination of the veteran if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
otherwise indicates that the veteran has a disability or 
recurrent symptoms of a disability that may be associated 
with an in-service injury or disease.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Evidence indicates that 
the veteran has been diagnosed as having porphyria cutanea 
tarda, VA will assume that the veteran was exposed to 
herbicide agents during service, and the veteran has 
identified a potential relationship between porphyria cutanea 
tarda and in-service herbicide exposure; however, there is no 
objective medical evidence confirming or refuting that 
relationship.  Therefore, the Board finds that an examination 
is necessary to consider a possible relationship between 
porphyria cutanea tarda and presumed in-service herbicide 
exposure.

The Board additionally finds that further evidentiary 
development is necessary in relation to the veteran's claim.  
During the pendency of this appeal, the Court held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman, 19 Vet. 
App. at 486.  In the March 2001, September 2003, and January 
2005 VCAA letters, VA did not notify the veteran of the 
information and evidence needed to demonstrate the degree of 
disability or the effective date of an award.  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran notice of the 
information and evidence needed to 
establish the degree of disability and the 
effective date of an award, and afford the 
veteran a reasonable opportunity to submit 
additional evidence.

2.  Schedule the veteran for an 
examination to address a potential 
relationship between porphyria cutanea 
tarda and the veteran's service.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should state whether it is at least as 
likely as not that the veteran's skin 
condition was incurred in or aggravated by 
service.  The examiner should specifically 
state whether it is at least as likely as 
not that the veteran's condition began as 
a result of presumed in-service exposure 
to herbicide agents.  The report of 
examination should include a complete 
rationale for all opinions expressed.

3.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


